Citation Nr: 1737323	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

By way of background, the Board denied the Veteran's claim in an October 2016 decision.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2017, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a July 2017 Joint Motion for Remand (JMR). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

While the Board sincerely regrets additional delay of adjudication of the Veteran's claim, the Board finds the claim must again be remanded for additional development.  In that regard, a remand is required to obtain an adequate opinion consistent with the July 2017 JMR.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one."); see Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  
 
As noted above, the Board denied the Veteran's claim in October 2016.  However, as noted in the July 2017 JMR, the Board's October 2016 denial did not address the Veteran's November 2010 PTSD diagnosis and March 2011 PTSD diagnosis.  Notably, a review of the record reflects that the March 2011 PTSD diagnosis is a verbatim copy of the November 2010 PTSD diagnosis.  Nevertheless, based on the foregoing, the Board will remand this matter for a new VA examination.  


Accordingly, the case is REMANDED for the following action:


1. Afford the Veteran a VA examination with an appropriate psychologist or psychiatrist to determine the etiology of any current acquired psychiatric disorder that may be present, to include PTSD. The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service. The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review. 

The Veteran contends that he developed a psychiatric disorder due to his experiences while on active duty in Vietnam.  Specifically, he contends that he was on alert every night while stationed in Vietnam when gunships fired at the perimeter of his base.  See, e.g., February 2011 VA Treatment Record.  Further, the Veteran contends that he felt his life was at risk while stationed with the South Korean Army Infantry, as he feared a mortar or rifle attack.  See September 2014 Veteran Statement.


The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation. Specifically, the examiner must address the Veteran's November 2010 and March 2011 diagnoses of PTSD.  See November 2010 and March 2011 VA Treatment Records.  

For each disorder identified other than PTSD under the DSM-IV criteria, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that that any currently diagnosed psychiatric disorder was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD under the DSM-IV criteria have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptoms and any verified in-service stressor and the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






